The facts sufficiently appear in the opinion.
The defendant was indicted, tried, and convicted for the crime of rape upon the person of Bertha May Sadler, of the age of about seven years. The appellant contends that the judgment should be set aside, and a new trial granted, on the following grounds: First, That the court erred in permitting the prosecuting attorney to read to the jury the complaint upon which the warrant of arrest was issued, and the depositions of Bertha May Sadler and Lou Alexander. Because no complaint was laid before the magistrate of the commission of a public offense; the magistrate did not examine, on oath, the complainant or prosecutor, nor any witness, and did not require the deposition of any witness to be reduced to writing and subscribed by the witness, or otherwise; it does not appear that any such examination was made or any such deposition taken; the alleged complaint is not signed by the complainant; his alleged mark is not witnessed as required by law, and is not witnessed at all. The complaint is sufficient in form and substance — it states the title of the court, the name of the party accused, and the nature of the offense charged in ordinary and concise language, and demands the issuing of a warrant for the arrest of the party named therein.
The other objection to the complaint, is, that the party signing his name to the complaint by making his mark, leaving the name itself to be written by another hand, must have his signature attested by a subscribing witness. The complaint is made in the presence of and filed with the magistrate for his information, and if he is satisfied that a crime has been committed it is his duty to issue a warrant for the arrest of the party named *Page 110 
therein, and to notify the accused of the nature of the charge, and the name of the party making the same. The complaint appears to have been made out by or in the presence of the magistrate, the complainant signing the same with his mark, some one else writing the full name of complainant. He then swore to the same, and the magistrate certifies that the same was subscribed and sworn to before him, etc. We think this is all that the law requires.
The case of Commonwealth v. Sullivan, 14 Gray 98, is directly in point, wherein the court said: "But it by no means follows that the signature is not valid without such attesting witness * * * and in reference to complaints to a justice of the peace, presented by the complainant personally, and accompanied by taking the usual oath to the complaint before such justice, that the same is true, there can be no such necessity. The party virtually acknowledges the complaint as duly signed by him. This must clearly obviate all necessity of further proof of the signature." (See, also, Commonwealth v. Quin,
5 Gray 478.) The magistrate is not compelled to examine other witnesses than the complainant before issuing his warrant of arrest. All that the statute requires is that the magistrate should be satisfied that a crime had been committed within his jurisdiction.
The objections urged against the reading of the depositions of Bertha May Sadler and Lou Alexander to the jury are as follows: "That they were irrelevant, immaterial and incompetent, and that the proper foundation had not been laid for their introduction, and particularly in this: It does not appear that at the examination witness Bertha was examined in the presence of the defendant, or that he had the privilege of cross-examination; it does not appear that the testimony of said witness was read over to her, and corrected, or that she was given an opportunity to correct the same as she might desire; it does not appear that said Bertha subscribed her alleged deposition, or that she refused to sign it. No reason is assigned for such refusal, if any. The alleged mark of said Bertha to said deposition is not witnessed as required by law, or at all. Said alleged deposition is not duly authenticated, is not authenticated at all. Neither of said papers have the slightest earmark of a preliminary examination, or of having any connection therewith. They are not certified to be, nor do they purport to be, any part or have any connection with a preliminary *Page 111 
examination." The objections to the introduction of the deposition are without any real merit.
Section 4036, Gen. Stat. reads: "The witnesses shall be examined in the presence of the defendant, and may be cross-examined in his behalf. If either party so desire, the examination shall be by interrogatories, direct and cross;provided, by consent of parties, the testimony may be reduced to writing in narrative form. The testimony so taken may be used by either party on the trial of the cause, and in all proceedings therein, when the witness is sick, out of the state, dead, or when his personal attendance can not be had in court. When the testimony of each witness is all taken, the same shall be read over to the witness, and corrected, as may be desired, and then subscribed by the witness; or, if he refuses to sign it, the fact of such refusal, and any reason assigned therefor, must be stated, and the same shall be tested by the magistrate. And such testimony, so reduced to writing, and authenticated according to the provisions of this section, shall be filed by the examining magistrate with the clerk of the district court of his county. * * *" The caption of said deposition is as follows: "In the justice court, Union township, Humboldt county, New The State of Nevada,' plaintiff, vs. Samuel G. Depoister, defendant. Bertha May Sadler, being duly sworn, deposes and says." Then follows the testimony given by question and answer, concluding with the signature and jurat, as follows. "Bertha May Sadler, her X mark. Subscribed and sworn to before me this 6th day of August, 1889. E. S. Archer, J. P., and witness to the above signature." The court, over the objections of the defendant, permitted the prosecuting attorney to place on the stand E. S. Archer, the committing magistrate, and W. C. Owens, who wrote down the testimony at the preliminary examination, and they both testified to the fact that the complaint was read over to the defendant; that the depositions were taken and reduced to writing in the presence of the defendant, and that he was given an opportunity to cross-examine the witness Bertha May Sadler, that the testimony was read over to her, and she was given an opportunity to correct the same; and that she signed the same by making her mark in the presence of the witnesses, and the same is attested by the committing magistrate as a witness to her signature, and the mere fact that the magistrate wrote the word, "signature," instead of "mark," or that he has written *Page 112 
the words "witness to the above signature" below the jurat, is a mere informality. (Webb v. State,21 Ind. 237.)
The same is true as to the deposition of Lou Alexander, with the addition, that it does appear from the record that the defendant did cross-examine this witness while on the witness stand at the preliminary examination.
At common law the certificate of a public officer was not receivable in evidence. The provision making the certificate of the justice admissable is founded upon the reason of statutes authorizing proof of public documents by copies certified by the officer having their custody. "The reason of admitting a copy to be evidence is the inconvenience to the public of removing records which may be wanted in two places at the same time." (1 Starkie, Ev. *251.) And so it may be said, as one of the reasons for making the certificate of the justice admissible, that inconvenience to the public would result by compelling his attendance as a witness at a time when the duties of his office required his attention. The purpose of the statute is to afford a reasonable and convenient method of proof. The statute does not in terms exclude other evidence, and we see no reason why the common-law method of proof should not be admitted. Statutes containing provisions similar to those of section 4036 have existed for the last three hundred years in England, and have been generally adopted by the states of this Union, and we are not aware that the established rules of decision of any court construes them as abolishing the common-law mode of proof.
In the case of People v. Carty,77 Cal. 214, upon the trial, the prosecution offered in evidence the short-hand reporter's transcript of his notes, of the testimony taken before the committing magistrate. The certificate attached to this transcript was to the effect that it was a "full, true, and correct transcript of the short-hand notes taken by me herein." One of the objections on the trial was that the document was not properly certified. The reporter was then permitted to be examined as a witness, and he testified" that the document was a correct transcript of the notes taken by him of the testimony and proceedings at the examination before the magistrate." The supreme court held that the document was not admissible, not because the reporter was sworn as a witness to correct his certificate, but because, after he was placed upon the stand, he did not refresh *Page 113 
his memory from the writing, and thou testify as to what occurred at the examination, and that the notes as taken by him at such examination were correct. He having merely testified as to the correctness of the transcribing, this was not sufficient.
In the case of People, v. Dowdigan,67 Mich. 96, where the reading of a deposition to the jury was objected to on the grounds that the same had not been read over to the subscribing witness, the defendant was permitted to place the justice on the stand as a witness to try and establish the fact, but he could not swear whether it had been read over to her or not, yet the deposition was admitted. In England it is the custom that when a party signs his name to a deposition taken before a magistrate in a criminal prosecution the proof of the signature may be given by any one that was present at the time of such examination; but when the party signs the deposition with his mark, it must be proved that the deposition was correctly read to the witness, which proof must be made by the magistrate or his clerk. (Rex v. Chappel,
1 Moody  Robinson 395.)
In the case of State v. Jones, 7 Nev. 415, the court said: "When a deposition is offered, it is true, the person offering it should accompany it with proof that it was taken in conformity with the statute; and, if the proper objection be made, it should not be admitted until such preliminary proof is made;" meaning thereby that if the committing magistrate had not attached his certificate to the deposition, that the state could have the same corrected, or the prosecution might place witnesses upon the stand to show that the law had been complied with.
In Texas, where the statute in relation to the taking of depositions on preliminary examinations is similar to our own, in the case of Clark v. State, the supreme court said: `In our opinion there is no merit in defendant's third and fourth bills of exception relative to the reproduction of the testimony of C. W. Churchwell, which had been reduced to writing upon the examining trial, the witness having subsequently died. The justice of the peace was properly permitted to state the circumstances attending upon the taking of the deceased witness' testimony, and to identify the same." (28 Tex. App. 195.)
In the case of Farnsworth Co. v. Rand, 65 Me 21, the defendant had levied on property of the plaintiff. The statute of Maine required that the collector should take the oath of a collector. There was no record evidence that the defendant had *Page 114 
taken such oath, although he had been sworn in as a constable. The court held that in the absence of record evidence parol proof was competent to prove that the oath had been taken by defendant, before making the levy.
In the case of People v. Moore,
15 Wend. 421, the justice of the peace was permitted to go upon the stand and testify as to statements made in his court, which statements had been reduced to writing. The defendant then offered to introduce the deposition taken on the examination. The district attorney objected to its introduction, for the reason that it did not appear to have been correctly taken The justice testified that the deposition was taken in pursuance of the statute, but whether it was read to the witness or not he did not recollect. The objection was sustained. On appeal to the supreme court the judgment was reversed, the court saying: "When the justice swears that the deposition was taken in pursuance of the statute, the presumption is that it was regularly and properly taken. The law presumes every public officer does his duty until the contrary appears. The deposition must therefore be considered properly taken until some irregularity is shown." No particular form is prescribed by law for the certificate of the magistrate to testimony taken before him on a preliminary examination, and a substantial compliance with section 4036 is all that is required, and an error or omission in the certificate can be cured by parol testimony. (Draper v. Snow,20 N. Y. 332.)
Objection is made to the admission in evidence of the testimony of Dr. Hanson, the physician who attended the child during illness consequent upon the assault. The statute provides that "a licensed physician or surgeon shall not, without the consent of the patient, be examined as a witness as to any information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient." (Section 3406, Gen. Stat. Nev.)
It is conceded, as shown by the record, that either the child or her mother could have given the consent required by the statute. The consent may either be express or implied. Upon this question the supreme court of the United States, in Blackburn v. Crawfords, 3 Wall. 194, said: "We think it [the consent] as effectual here by implication as the most explicit language could have made it. It could have been no clearer if the client had expressly enjoined it upon the attorney to give *Page 115 
this testimony. * * * A different result would involve a perversion of the rule, inconsistent with its object, and in direct conflict with the reason upon which it is founded." Applying these principles, the facts of this case establish consent by implication.
In the present case the prosecution was inaugurated by the parents of the child. Her stepfather had the complaint before the justice. Her mother and herself were the principal witnesses. The mother testified, among other things, to the statements of the child charging the defendant with the commission of the offense, and to her physical condition, which led to the calling of the physician. Her testimony was of a nature to make public all matters bearing upon the injuries and sufferings of the child as affected by the defendant's acts. It practically disclosed the general nature of the complaint for which the physician prescribed. If any injury could be inflicted by testimony of this nature it was done by the mother's testimony, and, the facts having once been exposed, it would seem that there was no reason why the physician's knowledge should be treated as confidential. At all events, the facts stated show a disposition on the part of the stepfather and the mother to prosecute the defendant, and in doing so to waive the protection which the law gave to the confidential information acquired by the physician. It is true, defendant's mother testified that the mother of the child declared she would not again prosecute the defendant; bat no other fact was disclosed tending to show such a disposition. The testimony of the physician was introduced in evidence by the prosecution before the defendant's mother testified in his behalf. The court, therefore, knew nothing of the alleged disinclination to prosecute when the physician's testimony was admitted, and no motion to strike it out was ever made.
In the case of McKinney v. Railroad Co.,104 N. Y. 354, on the first trial of the case, the plaintiff called the physician who had attended her and treated her for the injuries received, and he testified fully as to her injuries. On the second trial, after the plaintiff had closed her case, not having placed the physician on the stand as a witness in her behalf, the defendant called on Chapman, a physician, and proposed to prove by him the injuries claimed to have been suffered by the plaintiff in consequence of the collision in question, as learned by him upon a *Page 116 
personal examination of the plaintiff when visiting her as a patient. "The plaintiff objected, upon the grounds that the information acquired by a physician while attending a patient was privileged, and could not, therefore, be admitted against the plaintiff without her consent." "This objection was sustained, the evidence excluded, and the defendant excepted." Ruger, C.J., speaking for the court, said: "Such evidence is made incompetent at the option of the patient only, and in case she neglects at any time to remove the seal from the lips of the witness, the evidence may properly be received. * * * The patient cannot use this privilege both as a sword and a shield, to waive when it inures to her advantage, and wield when it does not. After its publication no further injury can be inflicted upon the rights and interests which the statute was intended to protect, and there is no further reason for its enforcement. The nature of the information is of such a character that when it is once divulged in legal proceedings, it cannot be again hidden or concealed. It is then open to the consideration of the entire public, and the privilege of forbidding its repetition is not conferred by the statute. The consent having been once given and acted upon cannot be recalled, and the patient can never be restored to the condition which the statute, from motives of public policy, has sought to protect. * * * The object of the statute having been voluntarily defeated by the party for whose benefit it was enacted, there can be no reason for its continued enforcement in such cases." The judgment was reversed. (Johnson v. Johnson,
14 Wend. 641.)
In the case of Pierson v. People,79 N. Y. 432, the defendant was charged with the crime of murder, by poisoning one Withey. Dr. Coe, a practicing physician, was called to see him by the prisoner; and he examined him and prescribed for him. On the trial the doctor was called as a witness for the people, and the following question put to him: "State the condition in which you found Withey at that time, both from your own observation and from what he told you. The prisoner's counsel objected to this question, on the ground that the information which the witness obtained was obtained as a physician, and that he had no right to disclose it; that the evidence offered was prohibited by the statute. The court overruled the objection, and the witness testified as to the condition in which he found Withey from an examination then openly made in the *Page 117 
presence of Withey's wife and the prisoner, and as he also learned it from Withey, his wife and the prisoner." (The court then quotes the statute of New York, which ours is copied from.) "Such, evidence was not prohibited at common law. The design of the provision was to place the information of the physician, obtained from his patient in a professional way, substantially on the same footing with the information obtained by an attorney professionally of his client's affair. The purpose was to enable a patient to make such disclosures to his physician as to his ailments, under the seal of confidence, as would enable the physician intelligently to prescribe for him, to invite confidence between physician and patient, and to prevent a breach thereof. * * *
It could not have been designed to shut out such evidence as was here received, and thus to protect the murderer rather than to shield the memory of his victim. If the construction of the statute contended for by the prisoner's counsel must prevail it will be extremely difficult, if not impossible, in most cases of murder by poisoning, to convict the murderer. Undoubtedly such evidence has been generally received in this class of cases, and it has not been understood among lawyers and judges to be within the prohibition of the statute. * * *
The plain purpose of this statute, as in substance before stated, was to enable a patient to make known his condition to his physician without the danger of any disclosure by him, which would annoy the feelings, damage the character, or impair the standing of the patient while living, or disgrace his memory when dead * * * that the purpose for which the aid of this statute is invoked, in this case, is so utterly foreign to the purposes and objects of the act, and so diametrically opposed to any intention which the legislature can be supposed to have had in the enactment, so contrary to and inconsistent with its spirit, which most clearly intended to protect the patient, and not to shield one who is charged with his murder, that in such a case the statute is not to be so construed as to be used us a weapon of defense to the party so charged, instead of a protection to his victim." (1 Starkie, Ev. *40; Hewitt
v. Prime, 21 Wend. 79; Renihan v. Dennin,103 N. Y. 580.)
The objection of the defendant to the verdict of the jury is not tenable. It appears from the record that when the jury returned into court, they were asked by the judge if "they had *Page 118 
agreed upon a verdict." They answered that they had, and at the same time the foreman handed to the judge the paper upon which the verdict was written, who in turn handed it to the clerk, with instructions to record the same, but instead thereof, the clerk filed the paper, and read therefrom to the jury, and the clerk asked each of said jurors if that was their verdict as read by him, and each of said jurors, answering for himself, said it was. Would a mere act of making a copy of the verdict, in pencil writing, in the rough minutes of the court, make it any more sacred? It is not claimed that the defendant was in any manner injured by the receiving, filing, and reading of the verdict, and it is not claimed that the verdict as returned by the jury is not the one upon which judgment has been pronounced by the court. (People v. Gilbert, 57 Cal. 97.)
Section 4469, Gen. Stat., reads: "Neither a departure from the form or mode prescribed by this act, in respect to any pleadings or proceedings, nor an error or mistake therein, shall render the same invalid, unless it have actually prejudiced the defendant, or tended to his prejudice in respect to a substantial right."
The contention of appellant's counsel that the verdict is not sustained by the evidence, on account of the absence of positive proof of penetration, is without merit.
Section 4244, Gen. Stat. reads: "Proof of actual penetration into the body is sufficient to sustain an indictment for rape." Under this statute we shall hold the slightest proof of the commission of the offense will justify the judge in submitting the question of fact to the jury, and no form of words are necessary to prove, the commission of the crime. The proof, therefore, can be inferred from circumstances, apart from the statements of the party injured. The prosecuting witness testified as to the position occupied by the defendant at the time of the commission of the offense, and it was such as to satisfy the minds of the jurors that the crime of rape had been committed, and the physician by whom she was examined found injuries upon her person which such an act might have occasioned. (Brauer v. State, 25 Wis. 415;People v. Crowley, 102 N. Y. 237;Taylor v. State, 111 Ind. 280;State v. Tarr, 28 Iowa 397; Bishop Stat. Crimes, Sec. 488.)
If the doctrines contended for by counsel for appellant should prevail, then the scoundrel who attempted the chastity *Page 119 
of a child or a young girl would escape punishment merely because of her youth, preventing his fully consummating the crime, which appears to us, as undesirable as it would be unjust.
In this case the circumstances prove the commission of the offense beyond a doubt; the intent of the accused is fully proved by his acts; the jury so found. Judgment affirmed.